Plaintiff in error, hereafter referred to as defendant, was on the 21st day of October, 1918, in the district court of Pittsburg county, convicted of the crime of manslaughter in the first degree, and sentenced to serve a term of four years' imprisonment in the state penitentiary.
An appeal was taken from the judgment, and it is sought to reverse the same on the sole ground that the evidence is insufficient to support the conviction.
Defendant killed her husband, Joe Gray, who was an engineer at one of the coal mines at Carbon, in Pittsburg *Page 412 
county, by shooting him with a 25-caliber automatic revolver. At the time of the homicide, which occurred about 8:30 or 9 o'clock in the morning, Joe Gray was at work in the engine room or boiler shed connected therewith, and defendant, after arming herself with the revolver, went from their home to the place where her husband was working. It appears from the evidence that on the night before the homicide Joe Gray had not returned home, but had spent that night at a residence not far from his home, presumably in the company of a woman other than his wife. Defendant claims to have seen deceased leave this residence about 6 o'clock in the morning, and says that she went down to the engine house to find out why her husband had not returned to his home the night before. After her arrival at the engine house, defendant claims that a quarrel ensued between her husband and her, during the progress of which her husband picked up a heavy piece of iron and struck her, after which she shot him in her necessary self-defense.
To the contrary, of defendant's testimony the evidence is, on the part of apparently disinterested witnesses who where close to the scene of the trouble, that two or three shots were fired inside the engine house, after which defendant was seen to run from the north door of the engine house followed by deceased, who threw something at her, after which deceased fell, and in a short time died from the effects of a gunshot wound in his right breast, which severed the aorta.
On cross-examination defendant testified in part as follows: *Page 413 
"Q. What is this party's name? A. This woman?
"Q. Yes. A. Victoria Rignew.
"Q. I thought you said Lewis. A. No; Lewis is the woman in the house. Victoria is the woman that give me trouble.
"Q. Where does Victoria live? A. She lives at Danville, Ark.
"Q. Where does Mrs. Lewis live? A. She lived in Carbon.
"Q. Where? A. Right up from the boiler room.
"Q. How far? A. Well, I don't just know the distance. About thirty — don't know exactly how far it is.
"Q. Did you see him come out of Mrs. Lewis'? A. Saw him come out that morning, out of the yard.
"Q. This same morning of the day that you killed him? A. Yes, sir.
"Q. Saw him come out of Mrs. Lewis'? A. Yes, sir.
"Q. At what time? A. About half past 6, as near as I can get at it. I was up at 5.
"Q. It made you awful mad, didn't it? A. I don't know that it made me so awful mad.
"Q. That is the reason you put that gun in your pocket, isn't it? A. No, sir.
"Q. You were mad and jealous because he had come out of Lewis'?
"Mr. Sewell: Objected to as incompetent, irrelevant and immaterial.
"The Court: The objection is overruled.
"A. No, sir; I wasn't mad or jealous. Of course, *Page 414 
I was jealous. I don't want my husband running after no woman.
"Q. Of course you didn't? A. Sure not.
"Q. And you took that gun down there. Did you have a full magazine? A. No; I only had three loads.
"Q. Shot them all? A. Yes, sir; all of them.
"Q. Now, you told your husband that you had seen him coming out of Mrs. Lewis'? A. Yes; I told him of it.
"Q. And he cursed you and told you it wasn't any of your business? A. Yes, sir.
"Q. And then you let down on him with the pistol? A. No, sir; I didn't let down on him with no pistol until he commenced following me."
The entire argument of counsel for defendant is directed against the weight of the evidence and its credibility — matters exclusively within the province of the jury. It is apparent from an examination of the record in this case that defendant armed herself with a deadly weapon, and sought out her husband at his place of business, in an angry frame of mind. That she was jealous of him and another woman is admitted. The reasonable inferences are that this trouble was sought by defendant, and, if the killing was not premeditated on her part, it was certainly committed while in the heat of passion and under the influence of extreme jealousy.
The punishment imposed is the minimum under the law for manslaughter in the first degree. The fact that the deceased had been unfaithful to defendant and had violated his marital vows, no doubt prompted the jury in dealing so leniently with defendant.
Judgment affirmed.
DOYLE, P.J., and BESSEY, J., concur. *Page 415